OPINION

Per Curiam:

The County of Douglas, Nevada, with its Planning Director/ Manager and its Engineer, here appeal from a judgment enjoining their approval of any parcel maps violating the Tahoe Regional Planning Agency ordinances, and ordering them to vacate approval and certifications of one such parcel map, as well as to expunge that map from the county’s official records.
The facts are undisputed. The county approved and certified a parcel map which satisfies Douglas County ordinances, but violates TRPA’s land use ordinance. TRPA brought this action to compel County and its officers to vacate their approval and certifications of that parcel map and to expunge it from County’s official records.1 Judgment was granted in favor of TRPA. Appellants claim they need not enforce the TRPA’s ordinance, and proffer various arguments in support of their position. The trial court considered and disposed of all of these arguments in its decision, No. 7327, filed August 9, 1976, and captioned “Tahoe Regional Planning Agency (TRPA) vs. Henry J. Martin, et al.” For the reasons given, and based on the authority set forth therein, we affirm the judgment.2

 TRPA also requested injunctive relief against the owners of the premises described by the parcel map. However, direct relief against the owners was denied as rendered moot by the decision against the governmental defendants. The owners are not parties to this appeal.


 Justice Noel Manoukian voluntarily disqualified himself from participating in the decision of this appeal.
The Chief Justice designated The Honorable David Zenoff, Senior Justice, to sit in this case in place of The Honorable Noel Manoukian, Nev. Const, art. 6, § 19; SCR 243.